UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end: 11/30 Date of reporting period: 05/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Leeb Focus Fund Semi-Annual Report May 31, 2011 Fund Adviser: Leeb Capital Management, Inc. 8 West 40th Street New York, New York 10018 Phone (866) 400-5332 Performance Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-400-5332. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index and Russell 1000 Growth Index are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Standard & Poor’s 500® Index and Russell 1000 Growth Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The returns of the Indices are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Fund and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on December 26, 2006 (commencement of fund operations) and held through May 31, 2011. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The Standard & Poor’s 500® Index and Russell 1000 Growth Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Leeb Focus Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-866-400-5332. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS –(Unaudited) 1As a percent of net assets. 2Companies with market caps of a least $3.5 billion. 3Companies with market caps less than $3.5 billion. The investment objective of the Leeb Focus Fund (the “Fund”) is long-term capital appreciation, consistent with the preservation of capital. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period December 1, 2010 and held for the entire period through May 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid the During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The Leeb Focus Fund Beginning Account Value December 1, 2010 Ending Account Value May 31, 2011 Expenses Paid During the Period Ended May 31, 2011 Actual * Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Leeb Focus Fund Schedule of Investments May 31, 2011 (Unaudited) Fair Common Stocks - 95.02% Shares Value Agriculture Chemicals - 4.00% Mosaic Company / The $ Potash Corp. of Saskatchewan, Inc. Commercial Banks - 3.69% Toronto-Dominion Bank / The Computer Storage Devices - 3.54% EMC Corp. (a) Construction Machinery & Equipment - 2.79% Caterpillar, Inc. Crude Petroleum & Natural Gas - 6.46% Continental Resources, Inc. (a) Occidental Petroleum Corp. Drilling Oil & Gas Wells - 1.93% Nabors Industries, Ltd. (a) Electronic Computer - 4.16% Apple, Inc. (a) Fire, Marine & Casualty Insurance - 3.42% Berkshire Hathaway, Inc. - Class B (a) Gold & Silver Ores - 2.91% GoldCorp., Inc. NovaGold Resources, Inc. (a) Gold Mining - 2.54% Newcrest Mining Ltd. (b) Metal Mining - 6.75% BHP Billiton Ltd. (b) Freeport McMoran Copper & Gold, Inc. Tahoe Resources, Inc. (a) Mineral Royalty Traders - 1.89% Silver Standard Resources, Inc. (a) National Commercial Banks - 3.55% US Bancorp Wells Fargo & Co. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Schedule of Investments - continued May 31, 2011 (Unaudited) Fair Common Stocks - 95.02% - continued Shares Value Oil, Gas Field Services - 6.17% National Oilwell Varco, Inc. $ Schlumberger, Ltd. Petroleum Refining - 5.53% ConocoPhillips Marathon Oil Corp. Public Building and Related Furniture - 2.87% Johnson Controls, Inc. Radio & TV Broadcasting & Communications Equipment - 3.24% QUALCOMM, Inc. Retail - Catalog & Mail-Order Houses - 2.27% Amazon.com, Inc. (a) Retail - Drug Stores & Proprietary Stores - 6.42% CVS Caremark Corp. Express Scripts, Inc. (a) Retail - Variety Stores - 4.60% Dollar Tree, Inc. (a) Wal-Mart Stores, Inc. Search, Detection, Navigation, Guidance, & Aeronautical Systems - 2.16% Raytheon Co. Semiconductors & Related Devices - 2.14% Applied Materials, Inc. Services - Computer Integrated Systems Design - 2.21% CACI International, Inc. - Class A (a) Services - Computer Programming Services - 2.19% Cognizant Technology Solutions Corp. - Class A (a) Services - General Medical & Surgical Hospitals - 3.28% Universal Health Services, Inc. - Class B Wholesale-Drugs Proprietaries & Druggists' Sundries - 4.31% McKesson Corp. TOTAL COMMON STOCKS (Cost $9,849,874) See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Schedule of Investments - continued May 31, 2011 (Unaudited) Fair Exchange-Traded Funds - 3.34% Shares Value SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $250,090) Money Market Securities - 1.57% Fidelity Institutional Money Market Portfolio - Class I - 0.20% (c) TOTAL MONEY MARKET SECURITIES (Cost $190,692) TOTAL INVESTMENTS (Cost $10,290,656) - 99.93% $ Other assets less liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at May 31, 2011. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Statement of Assets and Liabilities May 31, 2011 (Unaudited) Assets Investments in securities: At cost $ At value $ Dividends receivable Prepaid expenses Receivable due from Adviser (a) Interest receivable 49 Total assets Liabilities Payable to administrator, fund accountant, and transfer agent Payable to trustees and officers Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on investments Net Assets $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ Redemption price per share (10.97*0.98) (b) $ (a)See Note 4 in the Notes to the Financial Statements. (b)The Fund charges a 2.00% redemption fee on shares redeemed within 60 calendar days after they are purchased. Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Statement of Operations For the six months ended May 31, 2011 Investment Income Dividend income (Net of foreign withholding taxes of $918) $ Interest income Total Income Expenses Investment Adviser fee (a) Transfer agent expenses Administration expenses Fund accounting expenses Legal expenses Registration expenses Auditing expenses Trustee expenses CCO expenses Custodian expenses Pricing expenses Miscellaneous expenses Insurance expenses Printing expenses Total Expenses Fees waived and expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income ) Realized & Unrealized Gain (Loss) Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Statements of Changes In Net Assets Six months ended May 31, 2011 Year ended Increase (Decrease) in Net Assets From: (Unaudited) November 30, 2010 Operations: Net investment income $ ) $ ) Capital Gain Dividends from REIT's - Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income ) ) Total distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from redemption fees (a) Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of period $ $ Accumulated undistributed net investment income included in net assets at the end of each period $ ) $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions ) ) (a)The Fund charges a 2.00% redemption fee on shares redeemed within 60 calendar days after they are purchased. Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Financial Highlights (For a share outstanding during the period) Six months ended Year ended Year ended Year ended Period ended May 31, 2011 (Unaudited) November 30, 2010 November 30, 2009 November 30, 2008 November 30, 2007 (a) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income ) (b) - (b) Net realized and unrealized gain (loss) ) Total from investment operations ) Less Distributions to shareholders: From net investment income - (b) From net realized gain - - - ) - Total distributions - ) Paid in capital from redemption fees - - (b) - (b) - (b) - Net asset value, end of period $ Total Return (c) % (d) % % -35.68 % % (d) Ratios and Supplemental Data Net assets, end of period (000) $ Ratio of expenses to average net assets % (e) % (e) Ratio of expenses to average net assets before waiver & reimbursement % (e) % (e) Ratio of net investment income to average net assets )% (e) )% (e) Ratio of net investment income (loss) to average net assets before waiver & reimbursement )% (e) )% )% )% )% (e) Portfolio turnover rate % (a)For the period December 26, 2006 (Commencement of Operations) to November 30, 2007. (b) Resulted in less than $0.005 per share. (c) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (d)Not annualized. (e)Annualized. See accompanying notes which are an integral part of these financial statements. Leeb Focus Fund Notes to the Financial Statements May 31, 2011 (Unaudited) NOTE 1.ORGANIZATION Leeb Focus Fund (the “Fund”) was organized as a diversified series of Unified Series Trust (the “Trust”) on August14, 2006.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds currently authorized by the Trustees.The Fund commenced investment operations on December 26, 2006.The Fund’s investment adviser is Leeb Capital Management, Inc. (the “Adviser”). The investment objective of the Leeb Focus Fund (the “Fund”) is to provide long-term capital appreciation, consistent with the preservation of capital. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuations –All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a regulated investment company (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the six months ended May 31, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the year, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. federal tax authorities for all tax years for tax years prior to 2008 Security Transactions and Related Income – The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Leeb Focus Fund Notes to the Financial Statements May 31, 2011 (Unaudited) NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued Dividends and Distributions – The Fund typically distributes substantially all of its net investment income in the form of dividends and taxable capital gains to its shareholders at least annually.These distributions, which are recorded on the ex-dividend date, are automatically reinvested in the Fund unless shareholders request cash distributions on their application or through a written request. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations, or net asset values per share of the Fund.For the six months ended May 31, 2011, there were no such reclassifications. NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, real estate investment trusts, and exchange-traded funds, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price. Leeb Focus Fund Notes to the Financial Statements May 31, 2011 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. Leeb Focus Fund Notes to the Financial Statements May 31, 2011 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2011: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks * $ $
